Citation Nr: 0118135	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  01-00 678	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel




INTRODUCTION

The veteran served on active duty from July 1956 to December 
1970.  
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and its duty to assist a claimant in 
obtaining all evidence necessary to substantiate his claims 
have been fully met.  

2.  The veteran did not engage in combat with the enemy while 
on active duty. 

3.  The medical and other evidence of record does not include 
a current diagnosis of PTSD based upon a verified stressor.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 1154(b) (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.304(d), 3.304(f) (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that he 
currently has PTSD as a result of stressful events he 
experienced during his active service.  

As a preliminary matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The VA has a duty to 
notify the appellant and his representative, if any, of the 
type of information and evidence needed to substantiate and 
complete a claim.  The VA also has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, and 5103A).  

The Board's review of the record shows that the RO has 
obtained the veteran's complete service medical records and 
service administrative records, as well as all private and VA 
medical evidence identified by the appellant.  The RO also 
sought verification of the veteran's stressor stories from 
the United States Armed Services Center for Research of Unit 
Records (USASCRUR).  In addition, the veteran has undergone a 
VA psychiatric examination in connection with his claim in 
November 1999, and has declined a personal hearing at the RO 
or at the Board.  

At the time of receipt of the veteran's claim for service 
connection for PTSD, the veteran was asked by RO letter of 
June 2, 1998, to provide additional evidence to support his 
claim, including stressors claimed to have been experienced 
during active service.  That letter notified the veteran that 
evidence of an inservice stressor was necessary to confirm a 
diagnosis of PTSD, and that he should provide detailed and 
specific information, including names, dates, and units, with 
respect to any stressors he experienced during military 
service.  He was informed that his detailed personal 
testimony was vital; that the RO would obtain his military 
records; and that he was entitled to review those records.  

At the time of the rating decision of November 1998, the 
claimant and his representative were notified of that action 
by RO letter of November 28, 1998, with a copy of the rating 
decision, which notified the claimant of the issue addressed, 
the evidence considered, the adjudicative actions taken, the 
decision reached, the reasons and bases for the decision, his 
right to appeal that determination and to have a personal 
hearing, and the time limit in which to do so.  The veteran 
was afforded a VA psychiatric examination in November 1999, 
and a rating decision of November 1999 continued the denial 
of his claim for service connection for PTSD.  The veteran 
was notified of that action by RO letter of December 2, 1999, 
with a copy of the rating decision, which notified the 
claimant of the issue addressed, the evidence considered, the 
adjudicative actions taken, the decision reached, the reasons 
and bases for the decision, his right to appeal that 
determination and to have a personal hearing, and the time 
limit in which to do so.  An RO letter of May 15, 2000, to 
the United States Armed Forces Center for Research of Unit 
Records (USASCRUR) provided complete information regarding 
the veteran's claimed stressors, including copies of his 
stressor statements, a detailed summary of his claimed 
stressors, and copies of his service administrative records 
and service separation documents, and requested verification 
of those stressors.  Additional medical evidence, including 
VA hospital summaries and treatment records, was obtained by 
the RO. 

Following receipt of his notice of disagreement, the claimant 
was provided a statement of the case on January 2, 2001, 
which notified him of the issue addressed, the evidence 
considered, the adjudicative actions taken, the decision 
reached, the pertinent law and regulations, the reasons and 
bases for the decision, his responsibility to submit evidence 
to support his claim, and VA's obligation to assist him by 
obtaining existing VA and non-VA medical and other evidence, 
including evidence in the possession of governmental 
authorities, that is pertinent and specific to his claim.  
The claimant subsequently perfected his appeal, and an RO 
letter of May 3, 2001, notified him that his case was being 
transferred to the Board and that he had the right to submit 
additional evidence or to request a hearing before the Board 
and the time limit for doing so.  No additional evidence was 
submitted and the appellant did not request a hearing before 
the Board.  

In the circumstances of this case, the Board finds that the 
duty to assist the veteran develop his claim has been 
satisfied, and the case is ready for appellate disposition.

According to the veteran's DD Form 214, his military 
occupational specialty was a Reciprocating Engine Mechanic.  
The veteran's service entrance examination, conducted in July 
1956, showed that his psychiatric evaluation was normal.  A 
report of separation/reenlistment examination in November 
1958 disclosed no psychiatric abnormalities, while a report 
of medical examination in March 1969 showed that his 
psychiatric evaluation was normal.  His service medical 
records are silent for complaint, treatment, findings or 
diagnosis of a psychiatric disability during active service.  
A report of medical history completed by the veteran in 
connection with his service separation examination noted 
depression or excessive worry, and the examining physician 
cited the veteran's opinion that he worries a lot.  His 
service separation examination, conducted in November 1970, 
disclosed that his psychiatric evaluation was normal.  

The veteran's applications for VA compensation and pension 
benefits, received in July 1977 and in August 1993, made no 
mention of a psychiatric disability.  His divorce decree, 
dated June [redacted], 1969, showed that he had been granted custody 
of his five children.  A report of VA general medical 
examination in August 1977 showed that his psychiatric 
evaluation was normal.  Private treatment records dated from 
October 1992 to May 1993 show that he was seen in May 1993 
for complaints of depression, headaches, poor appetite, and 
dizziness of one year's duration, with no history of 
psychiatric treatment.  A VA hospital summary and treatment 
records, dated in May and June 1993, show that the veteran 
was admitted for alcohol and crack cocaine detoxification, 
while a psychiatric consultation found that he was mildly 
depressed due to cocaine and alcohol use.  The diagnosis at 
hospital discharge was cocaine dependency, continuous; and 
alcohol dependency, intermittent.  A report of VA general 
medical examination in April 1994 disclosed no psychiatric 
abnormalities.  

In April 1998, the veteran claimed service connection for 
PTSD, asserting that while assigned to Andrews Air Force Base 
(AFB) during active service in 1968, he off-loaded major 
trauma cases flown in from Vietnam, and cleaned blood from 
the floors and seats.  He stated that he was assigned to 
those duties every Tuesday and Thursday night and on many 
weekends, and cited a recent diagnosis of PTSD at the VAMC, 
Dayton, Ohio.  

A summary and treatment records from the VAMC, Dayton, dated 
from January to July 1998, show that the veteran was seen in 
January 1998 requesting admission to the domiciliary and 
stating that he was homeless, unemployed, and had used 
cocaine and alcohol for seven to eight years.  He was elusive 
and defensive in answering questions, and it was difficult to 
determine his reliability.  He was admitted to the substance 
abuse domiciliary on February 2, 1998, received treatment for 
complaints of hypertension and gastrointestinal problems, and 
was enrolled in the substance abuse program.  

A report of psychological assessment in April 1998 cited the 
veteran's complaints of recurrent nightmares of 27 years' 
duration involving being on an airplane, being wrapped in 
plastic, having blood on him, and screaming and sweating.  It 
was indicated that the veteran tried to avoid those issues, 
which were productive of guilt and ambivalence.  The veteran 
related that he entered the United States Air Force in 1956 
after graduating from high school, attended basic powerplant 
repair and maintenance schools, completed tours of duty in 
the United States and in Spain, and was assigned to Andrews 
Air Force Base (AFB), Washington, DC, in 1968, where he was 
the only reciprocating engine specialist.  He stated that 
every Tuesday and Thursday night, he was assigned to meet the 
medevac aircraft bringing major trauma cases from Vietnam to 
Walter Reed Army Hospital for treatment, which caused him to 
feel guilty.  He remained at Andrews AFB for two years before 
being transferred to Lockbourne AFB, Columbus, Ohio.  He 
stated that he had just obtained custody of his children, who 
had been living in a foster home, when he received orders to 
go to Vietnam and be cross-trained as a door gunner, or leave 
the service.  The veteran further related that while at 
Lockbourne AFB, he was rebellious, had problems with 
authorities, could not get promoted and remained in grade for 
eight years, questioned the purpose of the military and 
participated in demonstrations, was considered a liability 
because of his attitude, was at odds with the squadron 
commander, and left the service in December 1970 rather than 
report to an assignment at Bien Hoa.  Mental status 
examination disclosed an angry mood, constricted affect, and 
neurovegetative signs, but was otherwise normal.  The 
diagnoses were: Axis I: PTSD - provisional; rule out 
recurrent major depression; polysubstance abuse in remission; 
Axis II: deferred-suspect cluster II; Axis IV: problems with 
economics, housing, primary support system, and in adjusting 
to the social environment.  

In May 1998, the veteran was admitted to the PTSD Residential 
Rehabilitation Program (PRRP) at the VAMC, Dayton, which he 
completed in July 1998.  Those records show that in May 1998, 
he referred to meeting planes at Andrews AFB, then using 
chemicals to "numb out."  In August 1998, the veteran's 
diagnoses were: Axis I: polysubstance abuse, PTSD diagnosis 
not established; Axis II: suspect Cluster B behaviors as 
major factor in his dysfunctional behaviors; Axis IV: 
Estranged from family, very limited vocational potential due 
to polysubstance abuse pattern; Axis V: 65.  It was indicated 
that the veteran was never in a combat zone and that, while 
he had spoken of seeing an airman who had had the top of his 
head blown off, he subsequently related that months later he 
saw the same airman performing his duties.  It was further 
noted than the veteran stated that he had elected discharge 
rather than assignment to Vietnam.  At the time of discharge 
from the treatment program, the veteran's mental status 
evaluation showed that he was well-oriented and alert, with 
normal speech and mannerisms, no motor impairment, no 
significant mood, a moderate range of affect, intact memory 
and judgment, and poor insight.  There was no evidence of 
delusions or hallucinations, disturbed thinking, or suicidal 
or homicidal ideation.  Although the treatment records 
contain no further reference to psychiatric evaluation, 
psychological testing, stressors, symptoms or findings of 
PTSD, the diagnoses at hospital discharge were PTSD, 
hypertension and gastroesophageal reflux disease.  

A rating decision of May 1998 granted VA nonservice-connected 
pension benefits to the veteran based upon cervical 
arthritis, arthritis of the right shoulder, hypertension with 
myocardial infarction, gastroesophageal reflux disease, 
residuals of infectious hepatitis, chronic cystitis, hearing 
loss, a scar of the right thumb and palm, and residuals of a 
contusion to the low back, right thigh, and left leg.

In a stressor letter submitted in July 1998, the veteran 
stated that he arrived for duty at Andrews AFB in early or 
mid-summer 1968 and was assigned to the engine tear-down and 
rebuild shop; that after several weeks he was told to report 
to the maintenance officer and was given a new assignment; 
that he was informed that he would be meeting medivac 
aircraft transporting major trauma patients from Vietnam to 
Walter Reed Army Hospital; and that he was not to tell anyone 
of his assignment.  He further stated that the patients 
arriving on those aircraft were horribly wounded and 
mutilated, with missing arms, legs, stomachs, and faces; that 
he reacted by crying, vomiting and trembling; and that he was 
subsequently given a humanitarian transfer to Lockbourne AFB, 
where he began to experience nightmares, flashbacks and 
gastrointestinal problems.  He stated that he had continued 
to have the same dream and flashbacks to 1968 for 30 years, 
and that he would complete the PTSD program at the VAMC, 
Dayton, on July 29, 1998.  

The veteran's service administrative records show that he 
entered on active duty in July 1956, attended reciprocating 
engine mechanic and aircraft maintenance schools, and worked 
as a reciprocating engine mechanic in aircraft maintenance 
squadrons throughout his periods of active service.  He was 
granted a "secret" clearance on February 18, 1957, in 
connection with his assignment to the 4060th Periodic 
Maintenance Squadron at Dow AFB.  On September 5, 1968, he 
was assigned to a maintenance squadron at Andrews AFB as a 
reciprocating engine mechanic, and his service administrative 
records reflect no reassignment while at that duty station.  
On June 21, 1969, he was assigned to Lockbourne AFB, where he 
continued to serve as a reciprocating engine mechanic.  The 
veteran's service administrative records show that he did not 
serve in the Republic of Vietnam, and that he had no combat 
service.  

In a July 1998 letter, the veteran stated that he had 
completed the PTSD Residential Rehabilitation Program, and 
requested reinstatement of his nonservice-connected pension 
benefits.  

A VA hospital summary and treatment records from the VAMC, 
Dayton, dated from August to December 1999, show that the 
veteran was readmitted to the substance abuse treatment 
program on August 24, 1999.  During admission evaluation, the 
veteran offered a history of once reading an article in 
Rolling Stone magazine about Air Force men tagging dead 
bodies at Andrews Air Force Base, thinking about his own tour 
of duty, and beginning to have flashbacks.  He related that 
he smoked pot from age 25-35 (i.e., 1962-1972) and used 
speed, barbiturates, and hallucinogens from 1973-1977; that 
he had spent $150 on alcohol and $300 on drugs in the past 
month; that he experienced severe headaches after using crack 
cocaine and alcohol; and that he last used such substances on 
August 24, 1999, the day of admission.  The veteran related 
that he had lost several jobs due to alcohol and substance 
abuse, and that he needed "clean time" in order to get into 
the PTSD program.  He related that he underwent alcohol 
detoxification four times between 1991 and 1998, including a 
30-day residential program at the VAMC, Monterey; a 28-day 
residential program at the VAMC, Chillicothe; a six-month 
residential program at the VA outpatient clinic, Toledo; and 
a 21-day residential program at the VAMC, Battle Creek.  The 
diagnostic impressions were cocaine dependence, alcohol 
dependence, cannabis dependence, and claimed PTSD and 
depression, and the veteran was admitted to the substance 
abuse domiciliary.  

Mental status examination disclosed that the veteran denied 
any alcohol-related seizures, delirium tremens, blackouts or 
morning drinking, denied suicidal or homicidal ideation, 
denied delusions or hallucinations, and claimed nightmares 
due to "an experience [he] had in 1968 while stationed at 
Andrews Air Force Base", where he claimed to have unloaded 
trauma patients for treatment at Walter Reed Army Hospital.  
The initial diagnostic impressions were: Axis I:  cocaine 
dependence, alcohol dependence, nicotine dependence, cannabis 
abuse, PTSD diagnosis NOT established (emphasis in original); 
Axis II: rule out Cluster B pathology; Axis IV: lack of 
social support, estrangement from family, chronic substance 
abuse, homeless, unemployment; and Axis V: Global Assessment 
of Functioning (GAF) Score: 55.  

The veteran completed the alcohol treatment program in 
September 1999 and was admitted to the PTSD Residential 
Rehabilitation Program (PRRP).  In September 1999, the 
veteran spoke of trauma sustained at the sight of wounded 
personnel on the aircraft he was responsible for while 
serving in Washington about the time of the Tet Offensive.  
In October 1999, he related the trauma he experienced while 
off-loading human cargo at a stateside air force base.  
Psychological testing of the veteran with the Mississippi 
Multiphasic Personality Inventory 2 (MMPI-2), Personality 
Assessment Inventory (PAI), and the Mississippi Scale for 
Combat-Related Posttraumatic Stress (MISS) was determined to 
be invalid, and suggested malingering, exaggeration of 
symptoms, and deviant test taking.  In November 1999, the 
veteran requested a meeting, asked that he be assigned a new 
case manager, and expressed dissatisfaction over the results 
of his psychological testing.  The veteran was confronted 
with the invalid findings on psychological testing and his 
answers were reviewed, and he agreed that his responses were 
not accurate as to his experiences and that perhaps the 
"longevity" of his experiences had caused him to believe 
them more severe than they were.  He subsequently reversed 
himself, indicated that his responses were accurate and 
reflected what he was experiencing, became more aggressively 
defensive, and prematurely left the meeting.  A different 
case manager was assigned the veteran.  

An inpatient psychological evaluation of the veteran in 
November 1999 cited the veteran's family, educational, 
social, military and economic history.  Mental status 
evaluation was normal, and the veteran again took the MMPI-2, 
the PAI, and the MISS psychological tests.  The veteran 
asserted that he experienced nightmares of off-loading 
critically wounded and deceased soldiers returning from 
Vietnam while stationed at an Air Force base; that such an 
assignment was inconsistent with his regular duties; that he 
experienced shock, horror and fears of his impending doom as 
a result of his assignment and the potential for his being 
deployed to Vietnam; and that the experience became too 
overwhelming for him and he was granted a humanitarian 
reassignment.  The veteran related that he subsequently had 
recurring nightmares and flashbacks about those experiences, 
becomes anxious when he sees flashing lights from emergency 
vehicles, and avoids situations involving emergency vehicles.  
The examining psychologist stated that, based upon the 
veteran's self-reports, his symptoms were characteristic of 
PTSD, and that his MISS scores were consistent with a person 
experiencing PTSD.  His scores on the MMPI-2 were invalid and 
showed that the veteran's responses endorsed items 
infrequently given by even the most severely mentally ill 
population with psychotic or organicity diagnoses, a 
situation not confirmed by the veteran's presentation, his 
clinical interview, or the observations of the examiner.  
Further, it was noted that the veteran endorsed items not 
endorsed by him in previous psychological testing, and that 
the veteran was unable to account for this discrepancy.  The 
examiner concluded that the invalidity of the veteran's test 
scores might be based upon the veteran's perceptions that he 
was worse than he really presents perhaps due to the 
longevity of the symptoms resulting in possible exaggeration 
of symptoms.  The veteran's scores on the PAI were similarly 
invalid based on inconsistency, and the examiner again 
suggested that the invalidity of the veteran's test scores 
might be based upon the veteran's perceptions that he was 
worse than he really presents perhaps due to the longevity of 
the symptoms resulting in possible exaggeration of symptoms.  
The veteran's continuation in the program was recommended, to 
include reassessment, attention to estrangement from family 
issues, possible organicity, and homelessness issues.  The 
veteran subsequently asked that the interviewer review his 
"stressor letter" to help guide future sessions.  It was 
noted that the veteran had been referred for a Compensation 
and Pension examination for PTSD.  

A report of VA psychiatric examination, conducted in November 
1999, cited the examiner's review of the veteran's service 
administrative records, medical record and claims folder, and 
the veteran's family, educational, social, military and 
economic history.  The veteran reported that he had been 
fired from every job, but was unable to explain the reason, 
and that he last worked in 1996.  The veteran related that 
while stationed at Andrews AFB in Washington, DC, he was 
assigned to the engine tear-down shop, but was asked one day 
to report to the maintenance officer for a new assignment.  
He was informed that his new assignment was top secret; that 
he was to meet medevac aircraft, check the logs for 
maintenance, do post-flight maintenance, and prepare the 
plane for turn-around.  While he was not involved in the 
transfer of patients to Walter Reed Army Hospital, he 
occasionally assisted in taking the casualties off the 
aircraft.  He related that he "lost control of his bladder, 
bowels, and cried"; that the casualties were brought in at 
night so that no one could see them; and that the flights 
arrived every night for a while, then became less frequent.  
He related that he left the Air Force after being given 
orders to Bien Hoa.  

When asked how he obtained his top secret clearance, the 
veteran stated that he did not know; he was simply given one.  
When asked the type of medevac aircraft involved, he 
described twin, reciprocating engine aircraft, but could not 
describe the approximate numbers of medical personnel on 
board and could not describe the casualties in other than 
general terms.  He indicated that he began using drugs in the 
mid-1960's, and described a recurring nightmare in which the 
plane never takes off and never lands, but transports body 
parts, blood, and plastic.  He was currently in his second 
PTSD Residential Rehabilitation Program.

Mental status examination disclosed that the veteran was 
well-oriented and alert, with a dysphoric mood, a limited 
affect, slowed mentation, and slowed motor movements.  Memory 
processes and judgment were intact, and insight was very 
poor.  His thinking was concrete, and he displayed a 
manipulative interpersonal style.  There was no evidence of 
delusions or hallucinations, and no imminent intent to harm 
himself or others, or to abuse or neglect others.  The 
psychiatric examiner noted that the veteran's service 
administrative records contained no reference to the 
assignment described by the veteran; that there was no 
evidence that the veteran had held a top secret clearance; 
that the veteran did not know the process for obtaining such 
a clearance; that military orders included unit designations, 
not locations (such as Bien Hoa); that the veteran's 
assertion that twin reciprocating-engine aircraft were used 
to transport casualties from Vietnam was "absurd"; and 
that, for a variety of reasons, jet aircraft were used.  He 
further noted that the veteran was a reciprocating engine 
specialist.  The psychiatric examiner stated that the 
veteran's scores on psychological testing were indicative of 
an individual who is ascribing a great deal of pathology in 
order to appear extremely ill and impaired, and that the data 
did not indicate a diagnosis of PTSD in the veteran.  The 
Axis I diagnoses were: alcohol dependence, in remission; 
polysubstance dependence, in remission; and noted that 
malingering was a consideration; Axis II diagnosis was 
obvious dysfunctional characterological behavior patterns, 
with no specific diagnosis indicated in the current data 
base; Axis III: none; Axis IV: economic hardship and apparent 
estrangement from family; and Axis V: Global Assessment of 
Functioning (GAF) Score: 50.  

Treatment records from the PTSD Residential Rehabilitation 
Program, dated in November and December 1999, show that on 
neurological screening in December 1999, the veteran 
complained of fluctuations in memory, attention, and 
concentration over the past four years, varying in relation 
to stress and anxiety.  Global cognitive testing disclosed no 
impairment of orientation, memory, reasoning, expressive or 
receptive language, spatial skills, motor skills and 
coordination, or tactile perception.  There was no evidence 
of any significant degree of cognitive impairment, and the 
examiner indicated that the veteran's cognitive complaints 
were probably related to stress and anxiety.  The veteran 
completed the treatment program and was discharged on 
December 15, 1999.  The diagnoses on hospital discharge were 
Axis I: Alcohol and cocaine dependency, PTSD; Axis II: 
deferred; Axis IV: social stressors; and Axis V: GAF Score: 
60.  

By RO letter of May 2000, with attachments, the RO requested 
verification of the veteran's claimed stressors from the 
USASCRUR.  That letter stated the veteran's full name; his 
service number, social security number, and VA claims number; 
the dates of his active service; his unit of assignment at 
the time of the claimed stressors; and the type, place and 
date of the specific stressful incidents claimed.  Copies of 
the veteran's stressor statements, report of VA examination, 
service personnel records, and service separation documents 
were enclosed.  An RO follow-up letter in December 2000 cited 
the previous requests and the extensive information and 
documentation provided, and asked that USASCRUR state whether 
or not the veteran's claimed stressors could be verified.  

A December 2000 letter from the USASCRUR stated that the 
veteran's stressors could not be verified based upon the 
information and evidence provided, and that the additional 
required included the full names of casualties, unit 
designations down to the company level, and other units 
involved.  

According to VA law, service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
§ 4.125(a) of [the VA's Schedule for Rating Disabilities] 
i.e., in conformity with the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. 
§ 1154(b) (West 1991);  38 C.F.R. § 3.304(f) (2000) (amended 
to reflect the holding of  Cohen v. Brown, 10 Vet. App. 128 
(1997), effective March 7, 1997.)  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991).  
Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304(d) (2000).  

However, the specific evidentiary standards and procedures in  
38 U.S.C.A. § 1154(b) only apply once combat service has been 
established.  In the absence of any definition of the phrase 
or its terms in any applicable statute or regulation, the 
ordinary meaning of the phrase "engaged in combat with the 
enemy" requires that the veteran have personally taken part 
in a fight or encounter with a military foe or hostile unit 
of instrumentality.  The phrase would not apply to veterans 
who served in a general "combat area" or "combat zone" but 
did not themselves engage in combat with the enemy.  The 
issue must be resolved on a case-by-case basis, assessing the 
credibility, probative value, and relative weight of each 
relevant item of evidence.  VAOPGCPREC 12-99 (Oct. 18, 1999).  
In the instant appeal, the veteran did not serve in combat, 
or in a combat zone, during his periods of active service, 
and he has not otherwise contended.  

The requirement of  3.304(f) for "credible supporting 
evidence" means that the appellant's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
noncombat stressor.  See Cohen v. Brown,  10 Vet. App. 128, 
137 (1997);  Moreau v. Brown,  9 Vet. App. 389, 395 (1996).  
Where the veteran did not engage in combat with the enemy, 
his lay testimony, by itself, would not be enough to 
establish the occurrence of the alleged stressor, which must 
be corroborated by independent evidence of record.  Suozzi v. 
Brown, 10 Vet. App. 307 (1997);  West v. Brown, 7 Vet. App. 
70, 76 (1994).  The veteran has offered no credible 
supporting evidence to substantiate his claim that while 
serving at Andrews AFB he unloaded major trauma cases from 
aircraft returning from Vietnam.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board has the duty to assess the 
credibility and weight to be given the evidence, but must 
provide reasons and bases for rejecting critical evidence, 
expert or otherwise.  Gilbert v. Derwinski,  1 Vet. App. 49, 
58 (1990);  Wood v. Derwinski,  1 Vet. App. 190, 193 (1991).  
For that reason, it is appropriate for the Board to consider 
the claimant's credibility, as shown by his factual 
contentions and assertions on private and VA treatment, 
evaluations and examinations, in light of the established 
documentary record.  

According to evidence in the record, the veteran has asserted 
that while serving as the only reciprocating engine mechanic 
in an engine tear-down and rebuild shop at Andrews AFB, he 
was given a new assignment and a top secret clearance; that 
every Tuesday and Thursday night and on many weekends, he was 
assigned to meet the medevac aircraft bringing major trauma 
cases from Vietnam to Walter Reed Army Hospital; that he was 
told not to tell anyone of his assignment; that he remained 
at Andrews AFB for about two years before being granted a 
humanitarian reassignment to Lockbourne AFB; and that he had 
just obtained custody of his children when he received orders 
to go to Vietnam ["Bien Hoa"] to be cross-trained as a door 
gunner or leave the service.  

However, the veteran's service administrative records contain 
no reference to the assignment described by the veteran, or 
that the veteran ever held a top secret clearance.  Further, 
his assignment to Andrews AFB was not for two years but for a 
period of approximately eight months.  Moreover, while the 
veteran asserts that he had just obtained custody of his 
children when he received orders to Vietnam, his divorce 
decree shows that he was granted custody of his five children 
on June [redacted], 1969; and that the veteran's service 
administrative records disclose no evidence that he was 
granted a humanitarian reassignment from Andrews AFB to 
Lockbourne AFB, or that his assigned duties were a factor in 
his regular reassignment, but show that he was reassigned to 
Lockbourne AFB only 16 days after being granted custody of 
his children.  

In addition, the veteran's service administrative records 
contain no evidence that the veteran had orders or a pending 
assignment to Vietnam at the time he left service, and the 
Board notes that on psychological evaluation in April 1998, 
the veteran related that he could not get promoted and 
remained in grade for eight years. 

A report of psychological assessment of the veteran in April 
1998 cited his complaints of recurrent nightmares of 27 
years' duration involving being on an airplane, being wrapped 
in plastic, having blood on him, and screaming and sweating.  
In a stressor letter submitted in July 1998, the veteran 
stated that stated that he had continued to have the same 
dream and the flashbacks to 1968 for 30 years.  However, 
during a VA hospital admission evaluation in August 1999, the 
veteran indicated that he once read an article in Rolling 
Stone magazine about Air Force men tagging bodies at Andrews 
Air Force Base, started thinking about his own tour of duty 
and began to have flashbacks.  

Because of the veteran's numerous factual inconsistencies, 
inaccuracies and misstatements, and for the reasons and bases 
stated, the Board finds that the veteran is not a reliable 
historian.  Nevertheless, despite the absence of verified 
stressors in this case, the Board finds that the claim for 
service connection for PTSD fails for other reasons, 
discussed below.  

Significantly, while the record contains a few diagnoses of 
PTSD, they were predicated upon the veteran's report of his 
own history, including his report of unsubstantiated 
stressors.  In a February 1998 VA record, the examiner stated 
that it was difficult to determine the veteran's reliability.  
The medical evidence of record shows that the veteran was 
initially given a provisional diagnosis of PTSD, but was 
subsequently assigned the PTSD diagnoses without intervening 
interviews, psychological testing, or psychiatric evaluation.  

Psychological testing of the veteran in October 1999 produced 
tests scores which were reportedly invalid and suggestive of 
malingering, exaggeration of symptoms, and deviant test 
taking.  In November 1999, the veteran requested a meeting 
and asked that he be assigned a new case management due to 
dissatisfaction over the results of his psychological 
testing.  When confronted with the invalid findings on 
psychological testing and his answers were reviewed, the 
veteran agreed that his responses were not accurate as to his 
experiences and that perhaps the "longevity" of his 
experiences had caused him to believe them more severe than 
they were.  He subsequently reversed himself, indicated that 
his responses were accurate, became more aggressively 
defensive, and prematurely left the meeting.  The veteran 
again took psychological tests in November 1999, which again 
produced scores that were reportedly invalid. 

A review of the above-cited reports of VA hospitalizations 
and psychological evaluation and testing of the veteran show 
that the veteran's service medical records, service 
administrative records, and/or his claims folder do not 
appear to have been obtained or reviewed by the individuals 
providing those health care services.  The Board further 
finds that a diagnosis of PTSD which is admittedly based upon 
a claimant's self-report of stressors and symptomatology, and 
which ignores the invalidity of repeated psychological 
testing designed to substantiate the diagnosis, is not 
entitled to significant probative weight.    

The more recent November 1999 VA psychiatric examination 
report specifically cited the examiner's review of the 
veteran's service administrative records, medical record and 
claims folder, and reviewed the veteran's family, 
educational, social, military and economic history.  Although 
the veteran reported that he had been fired from every job, 
but was unable to explain the reason, the Board notes that on 
hospital admission in August 1999, the veteran related that 
he had lost several jobs due to alcohol and substance abuse.  
The psychiatric examiner noted that the veteran's service 
administrative records contained to reference to the 
assignment described by the veteran; that military orders 
included unit designations, not locations (such as Bien Hoa); 
that the veteran's assertion that twin reciprocating-engine 
aircraft were used to transport casualties from Vietnam was 
"absurd"; and that, for a variety of reasons, jet aircraft 
were used.  The veteran reported having a top secret 
clearance, but he was unable to explain how he obtained his 
top secret clearance, and did not know the procedure for 
obtaining such.  

On mental status examination, the examiner stated that the 
veteran displayed a manipulative interpersonal style; that 
his scores on psychological testing were indicative of an 
individual who is ascribing a great deal of pathology in 
order to appear extremely ill and impaired; and that "the 
data do not indicate, and even contraindicate [sic] the 
diagnosis" of PTSD.  The Board finds that the findings and 
conclusions on VA psychiatric examination in November 1999 
include a complete review of the record, including 
psychological testing; a mental status examination and an 
evaluation of the veteran's credibility; and a rationale for 
the conclusion that the veteran does not warrant a diagnosis 
of PTSD.  For the reasons stated, the Board finds that those 
findings and conclusions are well-supported by the record and 
are probative.

Based upon the evidence and the foregoing analysis, and for 
the reasons and bases stated, the Board finds that the 
preponderance of the evidence is against service connection 
for PTSD.  The Board acknowledges the VA records that contain 
a few PTSD diagnoses, and that the veteran was enrolled in 
the PTSD program at the VAMC in Dayton.  However, upon a more 
recent comprehensive VA examination in November 1999, the 
examiner concluded that the veteran did not meet the criteria 
for a PTSD diagnosis.  In fact, the examiner found that the 
data from the examination contradicted a PTSD diagnosis.  The 
Board finds that examination to be probative, as it included 
a thorough review of the veteran's history, including his 
claims file.  Therefore, in the absence of medical evidence 
of a current PTSD diagnosis, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD, and that claim is denied.  
See Cohen, supra; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (in the absence of proof of a present disability there 
can be no valid claim).
Accordingly, entitlement to service connection for PTSD is 
denied.  

In reaching its decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert, 1 Vet. App. 49.


ORDER

Service connection for PTSD is denied.  



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals



 

